Case: 12-50078       Document: 00512092913         Page: 1     Date Filed: 12/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 21, 2012
                                     No. 12-50078
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ABDON JOE VIGIL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-259-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Abdon Joe Vigil pleaded guilty to one count of possession with intent to
distribute five grams or more of actual methamphetamine (Count One) and to
one count of possession of a firearm in connection with a drug trafficking crime
(Count Two). He was sentenced to a 151-month term of imprisonment on Count
One and to a consecutive 60-month term of imprisonment on Count Two, as well
as to a five-year term of supervised release.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50078     Document: 00512092913       Page: 2   Date Filed: 12/21/2012

                                   No. 12-50078

      Vigil appeals his sentence. He contends that the district court clearly
erred in attributing 113.4 grams of methamphetamine to him as relevant
conduct. He asserts that there was a lack of reliable evidence to support the
district court’s drug quantity determination.
      A district court’s determination of drug quantity is a factual finding
reviewed for clear error. United States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996).
We will affirm such a finding if it is plausible in light of the record as a whole.
See id. The district court may consider any relevant evidence at sentencing
“without regard to its admissibility under the rules of evidence applicable at
trial, provided that the information has sufficient indicia of reliability to support
its probable accuracy.” United States v. Rogers, 1 F.3d 341, 343 (5th Cir. 1993)
(quoting U.S.S.G. § 6A1.3). Facts used for sentencing purposes should be
“reasonably reliable.” United States v. Shacklett, 921 F.2d 580, 585 (5th Cir.
1991).
      At sentencing, a law enforcement officer testified as to Vigil’s voluntary
post-arrest statement. Vigil, who was in possession of approximately 17 grams
of actual methamphetamine when he was arrested, admitted to the officer that
a person known as Milkweed had fronted a quarter pound of methamphetamine
(113.4 grams) to him and that he had been selling methamphetamine for three
or four weeks prior to his arrest. The officer recalled that Vigil spoke coherently
and did not appeal to be under the influence of methamphetamine.
      Vigil, who also testified at sentencing, denied making such an admission.
He averred that he was high on methamphetamine at the time of his arrest and
that he had not slept in several days.
      The district court determined that the law enforcement officer’s testimony
regarding the post-arrest statement was credible and accurate, and it credited
the officer’s testimony. “District courts enjoy wide discretion in determining
which evidence to consider and to credit for sentencing purposes.” United States
v. Cantu-Ramirez, 669 F.3d 619, 628 (5th Cir.), cert. denied, 132 S. Ct. 2759

                                         2
    Case: 12-50078     Document: 00512092913      Page: 3    Date Filed: 12/21/2012

                                  No. 12-50078

(2012). This court defers to the district court’s superior position in making
credibility determinations. United States v. Perez, 217 F.3d 323, 331-32 (5th Cir.
2000). Vigil’s contention that his admission was unreliable because he was
under the influence of methamphetamine when he made the statement in
question is unavailing given the district court’s determination that he had given
a detailed, rational post-arrest statement. See Cantu-Ramirez, 669 F.3d at 628.
The district court’s drug quantity determination is plausible in light of the
record as a whole; therefore, it is not clearly erroneous. See Davis, 76 F.3d at 84.
      AFFIRMED.




                                         3